DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-18 in the reply filed on 12/14/21 is acknowledged.  The traversal is on the ground(s) that the two groups of claims are sufficiently similar that a search for one would entail a search for the other, thus not imposing a serious examination burden.  This is not found persuasive because a search for the claims of Group II (claims 19-20) would entail a broader search for orientation angle determination than the search specific to vehicle orientation and vehicle orientation differences recited in Group I (claims 1-18).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear whether “a coordinate system of the observed vehicle corresponding to the first image” (claim 1, lines 5-6; claim 12, lines 4-5) and “the coordinate system of the observed vehicle corresponding to the second image” (claim 1, lines 9-10; claim 12, lines 8-9) refer to the same coordinate system as. If they do not refer to the same coordinate system; the latter recitation lacks proper antecedent basis; if they refer to the same coordinate system, it is unclear how one corresponds to “the first image” while the other corresponds to “the second image”.
Allowable Subject Matter
Claims 1-18, insofar as they are understood, would be allowable if rewritten or amended to overcome the rejection(s) 
The following is a statement of reasons for the indication of allowable subject matter:
Re claims 1 & 12 (and dependent claims 2-11 & 13-18), the art of record does not teach or suggest the recited arrangement of determining first and second ray angles based on respective coordinate systems of an ego-vehicle and an observed vehicle corresponding to first and second images, determining a local angle difference based on the first and second ray angles, and training a neural network based on the first and second ray angles.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen, Chu, Morrison, Ratnesh Kumar, Green, Tremblay, Duan, and Mustikovela disclose examples of neural network training and vehicle orientation detection.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of 
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663